

116 S3711 IS: To amend the Energy Independence and Security Act of 2007 to reauthorize the Energy Efficiency and Conservation Block Grant Program, and for other purposes.
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3711IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Independence and Security Act of 2007 to reauthorize the Energy Efficiency and Conservation Block Grant Program, and for other purposes.1.Energy Efficiency and Conservation Block Grant Program(a)PurposeSection 542(b)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(b)(1)) is amended—(1)in subparagraph (A), by striking and at the end;(2)in subparagraph (B), by inserting and after the semicolon; and(3)by adding at the end the following:(C)diversifies energy supplies, including by facilitating and promoting the use of alternative fuels;.(b)Use of fundsSection 544 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17154) is amended by striking paragraph (9) and inserting the following:(9)deployment of energy distribution technologies that significantly increase energy efficiency or expand access to alternative fuels, including—(A)distributed resources;(B)district heating and cooling systems; and(C)infrastructure for delivering alternative fuels;.(c)Competitive grantsSection 546(c)(2) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17156(c)(2)) is amended by inserting , including projects to expand the use of alternative fuels before the period at the end.(d)FundingSection 548(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17158(a)) is amended—(1)in paragraph (1), by striking $2,000,000,000 for each of fiscal years 2008 through 2012 and inserting $3,500,000,000 for each of fiscal years 2021 through 2026; and(2)by striking paragraph (2) and inserting the following:(2)Administrative costsThere is authorized to be appropriated to the Secretary for administrative expenses of the program $35,000,000 for each of fiscal years 2021 through 2026..(e)Technical amendmentsSection 543 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17153) is amended—(1)in subsection (c), by striking subsection (a)(2) and inserting subsection (a)(3); and(2)in subsection (d), by striking subsection (a)(3) and inserting subsection (a)(4).